Matter of AAC Auto Serv. v New York State Dept. of Motor Vehs. (2017 NY Slip Op 08307)





Matter of AAC Auto Serv. v New York State Dept. of Motor Vehs.


2017 NY Slip Op 08307


Decided on November 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2017

Richter, J.P., Kapnick, Webber, Oing, Singh, JJ.


5037 260997/14

[*1]In re AAC Auto Service, et al., Petitioners-Respondents,
vNew York State Department of Motor Vehicles, et al., Respondents-Appellants.


Eric T. Schneiderman, Attorney General, New York (Seth M. Rokosky of counsel), for appellants.
Vincent P. Nesci, P.C., Mount Kisco (Vincent P. Nesci of counsel), for respondents.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered February 1, 2016, which, to the extent appealed from, granting the petition to the extent of vacating the determination of respondent Department of Motor Vehicles, dated September 18, 2014, upholding the imposition of monetary penalties against petitioner Aristo Arteaga, unanimously reversed, on the law, without costs, the determination reinstated, the petition denied, and the proceeding brought pursuant to CPLR article 78 dismissed.
The imposition of a civil penalty upon both Arteaga, in his capacity as a certified motor vehicle inspector, and petitioner AAC Auto Service, in its distinct capacity as a licensed official
inspection station, for violations arising from the same conduct does not constitute a prohibited double fine (see Vehicle and Traffic Law § 303[h]; Matter of GR Auto & Truck Repair v New York State Dept. of Motor Vehs., 150 AD3d 730 [2d Dept 2017], citing Matter of Khan Auto Serv., Inc. v New York State Dept. of Motor Vehs., 123 AD3d 1258 [3d Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 28, 2017
CLERK